

117 HR 1024 IH: COVID–19 Supply Chain Resiliency Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1024IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Schneider (for himself and Mr. Johnson of South Dakota) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Office of COVID–19 Supply Chain Resiliency, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Supply Chain Resiliency Act of 2021.2.Office of COVID–19 Supply Chain Resiliency(a)Establishment of officeThere is established in the Executive Office of the President the Office of COVID–19 Supply Chain Resiliency (in this section referred to as the Office).(b)Director(1)In generalThere shall be at the head of the Office a Director who shall be appointed by the President. (2)Appointment of First DirectorNot later than 30 days after the date of the enactment of this Act, the President shall appoint an individual to serve as the Director.(3)VacancyA vacancy in the position of Director shall be filled not later than 60 days after the date on which the vacancy occurs and shall be filled in the same manner in which the original appointment was made.(c)Deputy Directors(1)Types of Deputy DirectorsTo assist the Director in carrying out the functions of this Act, the Director shall appoint Deputy Directors as follows:(A)The Deputy Director for the Medical Supply Chain.(B)The Deputy Director for the Food Supply Chain.(C)The Deputy Director for the Industrial Supply Chain.(D)The Deputy Director for Interagency Coordination.(2)Additional Deputy DirectorsThe Director may appoint additional Deputy Directors as the Director determines necessary.(d)FunctionsThe functions of the Office are to—(1)identify supply chain issues related the COVID–19 pandemic;(2)not later than 60 days after the establishment of the Office, establish a national strategy to address such supply chain issues, in consultation with—(A)the heads of other agencies of the Federal Government, including—(i)the Secretary of Agriculture;(ii)the Secretary of Commerce;(iii)the Secretary of Defense;(iv)the Secretary of Health and Human Services;(v)the Secretary of Homeland Security; (vi)the Secretary of Labor; (vii)the Secretary of Transportation; (viii)the Secretary of the Treasury; (ix)the Administrator of the Environmental Protection Agency; (x)the Administrator of the Federal Emergency Management Agency;(xi)the Federal Trade Commission; (xii)the Administrator of the Small Business Administration; and(xiii)the United States Trade Representative;(B)persons or private sector entities that transport products by air, water, rail, and road;(C)manufacturers of durable consumer products;(D)producers of agricultural products;(E)manufacturers and distributors of drugs, devices, and other medical products and supplies; and(F)manufacturers, producers, and distributors of other supplies critical to national security and the COVID–19 pandemic;(3)serve as a central point of contact for Federal and non-Federal entities seeking technical assistance with respect to supply chain issues related to the COVID–19 pandemic; (4)provide technical assistance to Federal and non-Federal entities seeking technical assistance with respect to supply chain issues related to the COVID–19 pandemic; and (5)develop legislative recommendations to strengthen critical supply chains for pandemics, including the COVID–19 pandemic.(e)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Director shall submit a report to Congress on—(1)any supply chain issues identified under paragraph (1) of subsection (d); (2)the national strategy established under such subsection; and(3)any legislative recommendation developed under such subsection.(f)TerminationThe Office established under this section shall terminate on the date that is 18 months after the date on which the Public Health Emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Services Act (42 U.S.C. 247) as a result of COVID–19 pandemic, and any renewal thereof, terminates. 